Citation Nr: 1531691	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel












INTRODUCTION

The Veteran was a member of the Army National Guard with active duty from March 1965 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective October 29, 2010.   

This matter was previously before the Board in April 2014, when it was remanded for further development, to include a new VA examination.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that subsequent to the issuance of the last Supplemental Statement of the Case (SSOC) dated January 13, 2105, the Veteran submitted a private audiological evaluation from Smithtown Hearing Services dated January 22, 2015 to the Appeals Management Center (AMC).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the submitted evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claim should be reviewed with consideration of all evidence received since the last January 2015 SSOC.

The January 2015 private audiological evaluation noted a mild to severe high frequency hearing loss above 1000 Hertz bilaterally.  Audiogram results were provided in a graph form, and while speech discrimination scores were provided, it is unclear whether these tests utilized the Maryland CNC test as required by regulation.  38 C.F.R. § 4.85(a).  When a private examination report reasonably appears to contain information necessary to properly decide a claim but it is unclear or not suitable for rating purposes, VA has a duty to seek clarification from either the private examiner or the claimant.  As such, on remand, the AOJ should contact Smithtown Hearing Services to determine whether the Maryland CNC was used in conjunction with the private audiological testing submitted by the Veteran.

Additionally, VA audiology treatment records from the Northport VA Medical Center indicate that in October 2010, November 2011, September 2012, and February 2014, the Veteran underwent audiological testing during treatment.  Audiometric test results that were obtained are noted to be available "under tools, Audiogram Display."  The claims file only contains audiometric test results from October 2010.  As audiometric test data are relevant to the claim for an increased rating for bilateral hearing loss, the claim must be remanded to the agency of original jurisdiction (AOJ) to obtain those records.  Also, as the record reflects that the Veteran receives continuing VA treatment, the AOJ should obtain and associate with the claims file all updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact Smithtown Hearing Services and request that they (1) verify whether the Maryland CNC test was utilized in determining the Veteran's speech discrimination scores in the January 2015 audiological evaluation, and (2) submit a numerical interpretation of the January 2014 audiogram, specifically reporting the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  All reasonable attempts to obtain such evidence should be made and documented.

2.  Obtain audiometric test results from audiology evaluations at the Northport VA Medical Center, from November 2011, September 2012, and February 2014.

3.  Obtain updated VA treatment records from the Northport VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2014 to the present.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal, to include consideration of all evidence received subsequent to the January 2015 SSOC.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




